DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-8, filed 06/09/2022, with respect to objections and rejections have been fully considered and are persuasive.  The objections and rejections
 of the claims has been withdrawn. 
Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 7, for which Claims 8-12 depends, teaches a limitation: “a first signal terminal and a second signal terminal that are connected to each other inside the head, …  a detector configured to detect a signal current that flows in a path from the cable to the first ground cable via the first signal terminal and the second signal terminal in accordance with transmission of the signal” that is not taught in the prior art of record and upon further search, examiner did not find prior art that would disclose the above limitations.
Conway (US2003/0100208) in view of Toshiba (JPS62245162) is the closest prior art of record.
Regarding Claim 7, Conway teaches, in Fig. 1-2, a plasma generator (see abstract) comprising: a head (12) including a connector (10) provided with a terminal (20) configured to supply electricity to electrodes that generate plasma by electrical discharge ([0059],[0060]) , and a second terminal (30) (see Fig. 5) and a power cable (28) configured to supply electricity to the terminal ([0060]); a first ground cable configured to ground the second terminal ([0062]-one of the pin is a main ground).
Toshiba teaches a first terminal (6) that are connected to each other (second terminal) (via ground cable (11)), a cable to transmit a signal to the first terminal (the cable connecting the terminal 6 to the resistance 25) and a detector (23) configured to detect a signal current that flows in a path from the cable to the first ground cable in accordance with transmission of the signal (see [0001]- structure of the invention).
Conway and Toshiba does not teach the above allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848